

Exhibit 10.19


Second Amendment to Amended and Restated Credit Agreement


This Second Amendment to Amended and Restated Credit Agreement (herein, the
"Amendment") is entered into as of November 18, 2005 by and among RC2 Brands,
Inc. ("RC2 Brands"), RC2 South, Inc. ("RC2S"), Learning Curve International,
Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions Worldwide Limited
("RCWL"; RC2 Brands, RC2S, LCI, TFY, and RCWL being referred to herein
collectively as the "Borrowers"), Harris N.A., as Administrative Agent, and the
Lenders party hereto.


Preliminary Statements


A.    The Borrowers, the Lenders and the Administrative Agent entered into an
Amended and Restated Credit Agreement dated as of September 15, 2004 as
heretofore amended (the "Credit Agreement"). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.


B.    The Borrowers have requested that the Required Lenders increase the amount
of indebtedness permitted under Section 8.7(g) of the Credit Agreement, increase
the basket of liens permitted under Section 8.8(h) of the Credit Agreement,
increase the amount of investments, loans and advances permitted under Section
8.9(j) of the Credit Agreement and make certain other amendments to the Credit
Agreement, and the Required Lenders are willing to do so under the terms and
conditions set forth in this Amendment.


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.
Amendments.



Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:


1.1.    The first sentence of Section 1.9(b)(i) of the Credit Agreement shall be
amended and restated in its entirety to read as follows:


"If the Company or any Subsidiary shall at any time or from time to time make or
agree to make a Disposition or shall suffer an Event of Loss resulting in Net
Cash Proceeds in excess of $10,000,000 individually or on a cumulative basis in
any fiscal year of the Borrowers, then (x) the Company shall promptly notify the
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by such Person in
respect thereof) and (y) promptly upon receipt by such Person of such Net Cash
Proceeds in excess of $10,000,000 from such Disposition or Event of Loss, the
Company shall cause such Person to prepay the Term Loans (or all outstanding


--------------------------------------------------------------------------------



Loans and L/C Obligations if an Event of Default exists) in an aggregate amount
equal to 100% of the amount of all such Net Cash Proceeds in excess of
$10,000,000; provided that in the case of each Disposition or Event of Loss, if
the Company states in its notice of such event that such Person intends to
reinvest, within 360 days of the applicable Disposition or Event of Loss, the
Net Cash Proceeds thereof in assets similar to the assets which were subject to
such Disposition or Event of Loss, then so long as no Default or Event of
Default then exists, such Person shall not be required to make a mandatory
prepayment under this Section in respect of such Net Cash Proceeds to the extent
such Net Cash Proceeds are actually reinvested in such similar assets with such
360-day period."


1.2.    Section 8.7(g) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:


"(g)    Indebtedness for Borrowed Money and other contingent obligations other
than those which are permitted by the foregoing subsections (a) through (f)
provided such Indebtedness and other contingent obligations do not exceed
$15,000,000 at any time outstanding for the Company and its Subsidiaries in the
aggregate."


1.3.    Section 8.8(h) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:


"(h)    Liens other than those permitted by any of the foregoing subsections (a)
through (g) provided such Liens do not extend to any Collateral and provided
further that such Liens secure obligations not exceeding $15,000,000 in the
aggregate for the Company and its Subsidiaries."


1.4.    Section 8.9(j) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:


"(j)    other investments, loans, and advances in addition to those otherwise
permitted by this Section provided that such investments, loans and advances do
not exceed $2,000,000 individually or $5,000,000 in the aggregate at any one
time outstanding."


1.5.    Section 8.10(f) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

2

--------------------------------------------------------------------------------




"(f)    the sale, transfer, lease or other disposition of Property of any Credit
Party or any Subsidiary (including any disposition of Property as part of a sale
and leaseback transaction) aggregating for the Credit Parties and their
Subsidiaries not more than $10,000,000 during any fiscal year of the Credit
Parties and not more than $25,000,000 from and after November 18, 2005."


Section 2.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


2.1.    The Borrowers and the Required Lenders shall have executed and delivered
this Amendment.


2.2.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.


Section 3.
Representations.



In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that, as of the date hereof, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Company delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.


Section 4.
Miscellaneous.



4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.


4.2.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.


[Signature Pages Follow.]

3

--------------------------------------------------------------------------------



This Second Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.


RC2 Brands, Inc.
RC2 South, Inc.
Learning Curve International, Inc.
The First Years Inc., a Massachusetts corporation
Racing Champions Worldwide Limited




By    /s/ Curtis W. Stoelting                                             
Name: Curtis W. Stoelting
Title: Chief Executive Officer of RC2
Brands, RC2S and LCI, President of TFY
and Director of RCWL

4

--------------------------------------------------------------------------------



Accepted and agreed to as of the date and year first above written.


Harris N.A., in its individual capacity and as
Administrative Agent
 
By    /s/ Patrick McDonnell                           
Name  Patrick McDonnell                      
Title  Managing Director                       


National City Bank of the Midwest
 
By  /s/ Jennifer L. Kofod                       
  Its   Senior Vice President               


U.S. Bank National Association


By    /s/ Jason C. Nadler                               
Its  Vice President                                 


LaSalle Bank National Association


By    /s/ Michael F. Perry                             
Its  Vice President                                 


Fifth Third Bank (Chicago), a Michigan
Banking Corporation


By    /s/ Kim Puszczewicz                           
Its  Vice President                               


The Northern Trust Company
 
By    /s/ Kanika Agarwal                            
Its  Commercial Banking Officer       

5

--------------------------------------------------------------------------------



Associated Bank, N.A.


By  /s/ Thomas E. O'Hare                   
  Its  Executive Vice President       


Charter One Bank N.A.


By  /s/ William A. Almond, III           
  Its  Vice President                           

 
M&I Marshall & Ilsley Bank


By  /s/ Ronald Carey                          
  Its  Vice President                         


By  /s/ Daniel A. Defret                     
  Its Vice President                          
 
 
6